DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22-23, 2, 8, 21, 11, 26-27, 18, 21, 12, 20, 30, 29 and 31, respectively, of U.S. Patent No. 11,003,919. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1
Claim 1 of Patent No. 11,003,919
A method for detecting a traffic violation, comprising: 

capturing a first video of a vehicle and a restricted road area using one or more video image sensors of a first edge device; 









identifying, using one or more processors of the first edge device, the vehicle and the restricted road area from frames of the first video by applying functions from a computer vision library to the first video and passing at least some of the frames of the first video to a deep learning model running on the first edge device; 





bounding, using the one or more processors of the first edge device, the vehicle and the restricted road area from the frames of the first video in a plurality of first bounding boxes; 


detecting, at the first edge device, a first potential traffic violation based in part on overlap of the plurality of first bounding boxes and transmitting data obtained from the first video to a server; 




capturing a second video of the vehicle and the restricted road area using one or more video image sensors of a second edge device; 





identifying, using one or more processors of the second edge device, the vehicle and the restricted road area from frames of the second video by applying functions from a computer vision library to the second video and passing at least some of the frames of the second video to a deep learning model running on the second edge device; 






bounding, using the one or more processors of the second edge device, the vehicle and the restricted road area from the frames of the second video in a plurality of second bounding boxes; 

detecting, at the second edge device, a second potential traffic violation based in part on overlap of the plurality of second bounding boxes and transmitting data obtained from the second video to the server; and 






determining, at the server, that a traffic violation has occurred based on the data received from the first edge device and the second edge device.
A method for detecting a traffic violation, comprising:

capturing a first video of a vehicle and a restricted road area using one or more video image sensors of a first edge device, wherein the first video comprises a first frame captured at a first point in time;

determining a location of the vehicle using in part a first positioning data obtained from a first positioning unit of the first edge device; 

identifying, using one or more processors of the first edge device, the vehicle, the restricted road area, a first set of vehicle attributes of the vehicle, and a first alphanumeric string representing a license plate number of the vehicle from frames of the first video by applying a plurality of functions from a computer vision library to the first video and passing at least some the frames of the first video including the first frame to a deep learning model running on the first edge device;

bounding, using the one or more processors of the first edge device, the vehicle and the restricted road area in the first frame in a plurality of first bounding boxes; 



detecting, at the first edge device, a first potential traffic violation at the first point in time based in part on overlap of the plurality of first bounding boxes and transmitting at least the first alphanumeric string, the first set of vehicle attributes, and the first positioning data from the first edge device to the server; 

capturing a second video of the vehicle and the restricted road area using one or more video image sensors of a second edge device, wherein the second video comprises a second frame captured at a second point in time after the first point in time; 

identifying, using one or more processors of the second edge device, the vehicle, the restricted road area, a second set of vehicle attributes of the vehicle, and a second alphanumeric string representing the license plate number of the vehicle from frames of the second video by applying a plurality of functions from a computer vision library to the second video and passing at least some of the frames of the second video including the second frame to a deep learning model running on the second edge device;

bounding, using the one or more processors of the second edge device, the vehicle and the restricted road area in the second frame in a plurality of second bounding boxes;


detecting, at the second edge device, a second potential traffic violation at the second point in time based in part on overlap of the plurality of second bounding boxes and transmitting at least the second alphanumeric string, the second set of vehicle attributes, and a second positioning data obtained from a second positioning unit of the second edge device from the second edge device to the server; and

determining, at the server, that a traffic violation has occurred based on an elapsed time between the second point in time and the first point in time and based on a comparison of the first alphanumeric string with the second alphanumeric string, the first set of vehicle attributes with the second set of vehicle attributes, and the first positioning data with the second positioning data.


Claim 2
Claim 22 of Patent No. 11,003,919
The method of claim 1, wherein the restricted road area is a restricted lane of a roadway.
The method of claim 1, wherein the restricted road area is a restricted lane of a roadway.


Claim 3
Claim 23 of Patent No. 11,003,919
The method of claim 1, wherein bounding the vehicle and the restricted road area in the plurality of first bounding boxes further comprises passing at least some of the frames of the first video to the deep learning model running on the first edge device to bound the vehicle and the restricted road area in the plurality of first bounding boxes, and wherein bounding the vehicle and the restricted road area in the plurality of second bounding boxes further comprises passing at least some of the frames of the second video to the deep learning model running on the second edge device to bound the vehicle and the restricted road area in the plurality of second bounding boxes.
The method of claim 1, wherein bounding the vehicle and the restricted road area in the first frame in the plurality of first bounding boxes further comprises passing at least the first frame to the deep learning model running on the first edge device to bound the vehicle and the restricted road area in the plurality of first bounding boxes, and wherein bounding the vehicle and the restricted road area in the second frame in the plurality of second bounding boxes further comprises passing at least the second frame to the deep learning model running on the second edge device to bound the vehicle and the restricted road area in the plurality of second bounding boxes.


Claim 5
Claim 2 of Patent No. 11,003,919
The method of claim 1, wherein the deep learning model comprises a convolutional neural network trained for object detection and wherein the deep learning model is trained in part from videos captured using edge devices other than the first edge device and the second edge device.
The method of claim 1, wherein the deep learning model comprises a convolutional neural network trained for object detection and wherein the deep learning model is trained in part from videos captured using edge devices other than the first edge device and the second edge device.


Claim 7
Claim 8 of Patent No. 11,003,919
The method of claim 1, further comprising generating, using the one or more server processors, a simulation of the traffic violation using a reasoning engine running on the server by utilizing a game engine based on data and video frames obtained from at least one of the first video and the second video.
The method of claim 1, further comprising generating, using the one or more server processors, a simulation of the traffic violation using a reasoning engine running on the server by utilizing a game engine based on data and video frames obtained from at least one of the first video and the second video.


Claim 8
Claim 21 of Patent No. 11,003,919
The method of claim 1, wherein the first edge device is coupled to a first carrier vehicle, wherein the first video is captured using the one or more video image sensors of the first edge device while the first carrier vehicle is in motion, and wherein the second edge device is coupled to a second carrier vehicle, wherein the second video is captured using the one or more video image sensors of the second edge device while the second carrier vehicle is in motion.
The method of claim 1, wherein the first video is captured using the one or more video image sensors of the first edge device when the first edge device is coupled to a first carrier vehicle while the first carrier vehicle is in motion, and wherein the second video is captured using the one or more video image sensors of the second edge device when the second edge device is coupled to a second carrier vehicle while the second carrier vehicle is in motion.


Claim 9
Claim 11 of Patent No. 11,003,919
A system for detecting a traffic violation, comprising: 

a first edge device comprising one or more first edge device processors and one or more first video image sensors, 


wherein the first video image sensors are configured to capture a first video of a vehicle and a restricted road area; 



wherein the one or more first edge device processors are programmed to: 




identify the vehicle and the restricted road area from frames of the first video by applying functions from a computer vision library to the first video and passing at least some of the frames of the first video to a deep learning model running on the first edge device; 




bound the vehicle and the restricted road area from the frames of the first video in a plurality of first bounding boxes; and 

detect a first potential traffic violation based in part on overlap of the plurality of first bounding boxes and transmit data obtained from the first video to a server; and 




a second edge device comprising one or more second edge device processors and one or more second video image sensors, 


wherein the second video image sensors are configured to capture a second video of the vehicle and the restricted road area; 




wherein the one or more second edge device processors are programmed to: 




identify the vehicle and the restricted road area from frames of the second video by applying functions from a computer vision library to the second video and passing at least some of the frames of the second video to a deep learning model running on the second edge device; 





bound the vehicle and the restricted road area from the frames of the second video in a plurality of second bounding boxes; and 

detect a second potential traffic violation based in part on overlap of the plurality of second bounding boxes and transmit data obtained from the second video to the server; and 




wherein the server comprises one or more server processors programmed to 

determine that a traffic violation has occurred based on the data received from the first edge device and the second edge device.
A system for detecting a traffic violation, comprising:

a first edge device comprising one or more first edge device processors, one or more first video image sensors, and a first positioning unit, 

wherein the first video image sensors are configured to capture a first video of a vehicle and a restricted road area, wherein the first video comprises a first frame captured at a first point in time ; 

wherein the one or more first edge device processors are programmed to: determine a location of the vehicle using in part a first positioning data obtained from the first positioning unit; 

identify the vehicle, the restricted road area, a first set of vehicle attributes of the vehicle, and a first alphanumeric string representing a license plate number of the vehicle from frames of the first video by applying a plurality of functions from a computer vision library to the first video and passing at least some of the first video including the first frame to a deep learning model running on the first edge device; 

bound the vehicle and the restricted road area in the first frame in a plurality of first bounding boxes;

detect a first potential traffic violation at the first point in time based in part on overlap of the plurality of first bounding boxes and transmit at least the first alphanumeric string, the first set of vehicle attributes, and the first positioning data from the first edge device to a server; 

a second edge device comprising one or more second edge device processors, one or more second video image sensors, and a second positioning unit,

wherein the second video image sensors are configured to capture a second video of the vehicle and the restricted road area, wherein the second video comprises a second frame captured at a second point in time after the first point in time;

wherein the one or more second edge device processors are programmed to: determine the location of the vehicle using in part a second positioning data obtained from the second positioning unit; 

identify the vehicle, the restricted road area, a second set of vehicle attributes of the vehicle, and a second alphanumeric string representing the license plate number of the vehicle from frames of the second video by applying a plurality of functions from the computer vision library to the second video and passing at least some of the second video including the second frame to the deep learning model running on the second edge device;

bound the vehicle and the restricted road area in the second frame in a plurality of second bounding boxes;

detect a second potential traffic violation at the second point in time based in part on overlap of the plurality of second bounding boxes and transmit at least the second alphanumeric string, the second set of vehicle attributes, and the second positioning data from the second edge device to the server; and

wherein the server comprises one or more server processors programmed to

determine that a traffic violation has occurred based on an elapsed time between the second point in time and the first point in time and based on a comparison of the first alphanumeric string with the second alphanumeric string, the first set of vehicle attributes with the second set of vehicle attributes, and the first positioning data with the second positioning data.


Claim 10
Claim 26 of Patent No. 11,003,919
The system of claim 9, wherein the restricted road area is a restricted lane of a roadway.
The system of claim 11, wherein the restricted road area is a restricted lane of a roadway.


Claim 11
Claim 27 of Patent No. 11,003,919
The system of claim 9, wherein the one or more first edge device processors are further programmed to bound the vehicle and the restricted road area in the plurality of first bounding boxes by passing at least some of the frames of the first video to the deep learning model running on the first edge device to bound the vehicle and the restricted road area in the plurality of first bounding boxes, and wherein the one or more second edge device processors are further programmed to bound the vehicle and the restricted road area in the plurality of second bounding boxes by passing at least some of the frames of the second video to the deep learning model running on the second edge device to bound the vehicle and the restricted road area in the plurality of second bounding boxes.
The system of claim 11, wherein the one or more first edge device processors are further programmed to bound the vehicle and the restricted road area in the first frame in the plurality of first bounding boxes by passing at least the first frame to the deep learning model running on the first edge device to bound the vehicle and the restricted road area in the plurality of first bounding boxes, and wherein the one or more second edge device processors are further programmed to bound the vehicle and the restricted road area in the second frame in the plurality of second bounding boxes by passing at least the second frame to the deep learning model running on the second edge device to bound the vehicle and the restricted road area in the plurality of second bounding boxes.


Claim 13
Claim 18 of Patent No. 11,003,919
The system of claim 9, wherein the server comprises a reasoning engine running on the server, wherein the reasoning engine generates a simulation of the traffic violation utilizing a game engine based on data and video frames obtained from the first video and the second video.
The system of claim 11, wherein the server comprises a reasoning engine running on the server, wherein the reasoning engine generates a simulation of the traffic violation utilizing a game engine based on data and video frames obtained from the first video and the second video.


Claim 14
Claim 21 of Patent No. 11,003,919
The system of claim 9, wherein the first edge device is coupled to a first carrier vehicle, wherein the first video is captured using the one or more first video image sensors of the first edge device while the first carrier vehicle is in motion, and wherein the second edge device is coupled to a second carrier vehicle, wherein the second video is captured using the one or more second video image sensors of the second edge device while the second carrier vehicle is in motion.
The system of claim 11, wherein the first video is captured using the one or more video image sensors of the first edge device when the first edge device is coupled to a first carrier vehicle while the first carrier vehicle is in motion, and wherein the second video is captured using the one or more video image sensors of the second edge device when the second edge device is coupled to a second carrier vehicle while the second carrier vehicle is in motion.


Claim 15
Claim 12 of Patent No. 11,003,919
The system of claim 9, wherein the deep learning model comprises a convolutional neural network.
The system of claim 11, wherein the deep learning model comprises a convolutional neural network trained for object detection, and wherein the deep learning model is trained in part from videos captured using edge devices other than the first edge device and the second edge device.


Claim 16
Claim 20 of Patent No. 11,003,919
A device for detecting a potential traffic violation, comprising: 

one or more video image sensors configured to capture a video of a vehicle and a restricted road area; and 





one or more processors programmed to executed instructions to: 

identify the vehicle and the restricted road area from frames of the video by applying a plurality of functions from a computer vision library to the frames and passing the frames to a deep learning model running on the device; 

bound the vehicle in the frames with a vehicular bounding box and bound the restricted road area in the frames with a road bounding box; and 

detect that a potential traffic violation has occurred based in part on overlap of the vehicular bounding box with the road bounding box.
A device for detecting a potential traffic violation, comprising:

one or more video image sensors configured to capture a video of a vehicle and a restricted road area;

a global navigation satellite system (GNSS) receiver configured to determine a location of the vehicle; and 

one or more processors programmed to executed instructions to:

identify the vehicle and the restricted road area from frames of the video by applying a plurality of functions from a computer vision library to the frames and passing the frames to a deep learning model running on the device;

bound the vehicle in the frames with a vehicular bounding box and bound the restricted road area in the frames with a road bounding box; and 

detect that a potential traffic violation has occurred based in part on the location of the vehicle and overlap of the vehicular bounding box with the road bounding box.


Claim 17
Claim 30 of Patent No. 11,003,919
The device of claim 16, wherein the restricted road area is a restricted lane of a roadway.
The device of claim 20, wherein the restricted road area is a restricted lane of a roadway.


Claim 18
Claim 29 of Patent No. 11,003,919
The device of claim 16, wherein the device is coupled to a carrier vehicle, and wherein the video is captured using the one or more video image sensors of the device when the carrier vehicle is in motion.
The device of claim 20, wherein the video is captured using the one or more video image sensors of the edge device when the edge device is coupled to a carrier vehicle while the carrier vehicle is in motion.


Claim 19
Claim 31 of Patent No. 11,003,919
The device of claim 16, wherein the one or more processors are further programmed to pass the frames of the video to the deep learning model to bound the vehicle in the frames with the vehicular bounding box and bound the restricted road area in the frames with the road bounding box.
The device of claim 20, wherein the one or more processors are further programmed to pass the frames of the video to the deep learning model to bound the vehicle in the frames with the vehicular bounding box and bound the restricted road area in the frames with the road bounding box.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff et al. (US 2014/0036076 A1) in view of Rishi et al. (US 10,814,815 B1).

Concerning claim 16, Nerayoff teaches a device for detecting a potential traffic violation, comprising:

one or more video image sensors configured to capture a video of a vehicle and a restricted road area (¶0014: one or more identification cameras 120 and/or one or more destination cameras 126; fig. 3A);
one or more processors (¶0242) programmed to executed instructions to:
identify the vehicle and the restricted road area from frames of the video by applying a plurality of functions from a computer vision library to the frames (¶0028: “...determining various characteristics of the vehicle...” ; ¶0034: “...detecting the presence of one or more vehicles...”; ¶0014 & ¶0030: “...machine vision techniques for obtaining vehicle identifiers...”);
bound the vehicle in the frames with a vehicular bounding box and bound the restricted road area in the frames with a road bounding box (fig. 3A & ¶0049); and 
detect that a potential traffic violation has occurred based in part on the location of the vehicle and overlap of the vehicular bounding box with the road bounding box (fig. 3A & ¶0046, ¶0049). Not explicitly taught is passing the frames to a deep learning model running on the device.
Rishi et al. (hereinafter Rishi) teaches a system for analyzing videos captured by a system in a vehicle, wherein the system comprises a method passing the frames to a deep learning model running on the device (fig. 8: system 100 comprises video analysis system 104 that includes a deep learning model 804; fig. 9: 900). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the system (comparable to the claimed edge device) of Rishi into the Nerayoff invention. Incorporating a system that includes a deep learning model would allow the Nerayoff invention to continuously train the video analytics methods to obtain the optimized weights/learning parameters for better performance (col. 12, ll. 28-30).

Concerning claim 17, Nerayoff further teaches the device of claim 16, wherein the restricted road area is restricted lane of a roadway (¶0014).

	Concerning claim 20, Rishi further teaches the device of claim 16, wherein the deep learning model comprises a convolutional network (col. 7, l. 42).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff et al. (US 2014/0036076 A1) in view of Rishi et al. (US 10,814,815 B1), further in view of Wheeler et al. (US 20200081134 A1).

Concerning claim 18, Nerayoff in view of Rishi teaches the device of claim 16. Not explicitly taught is the device, wherein the device is coupled to a carrier vehicle, and wherein the video is captured using the one or more video image sensors of the device when the carrier is in motion.
	Wheeler et al. (hereinafter Wheeler) teaches the validation of global navigation satellite system location data with other sensor data, wherein the device is coupled to a carrier vehicle (fig. 2: vehicle computing system 120 contains perception module 210) and wherein the video is captured using the one or more video image sensors of the device when the carrier is in motion (¶0037). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wheeler in order to determine what objects are around the vehicle and the details of the road on which the vehicle is travelling.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nerayoff et al. (US 2014/0036076 A1) in view of Rishi et al. (US 10,814,815 B1), further in view of Seo (US 11,361,558 B2).

Concerning claim 19, Nerayoff in view of Rishi teaches the device of claim 16. Nerayoff further teaches the device, wherein the one or more processors are further programmed to bound the vehicle in the frames with the vehicular bounding box and bound the restricted road area in the frames with the road bounding box (fig. 3A & ¶0049). Rishi further teaches passing the frames of the video to the deep learning model (fig. 8: system 100 comprises video analysis system 104 that includes a deep learning model 804; fig. 9: 900). Not explicitly taught is passing the video frames to the deep learning model to bound the vehicle in the frames with the vehicular bounding box and bound the restricted road area in the frames with the road bounding box.
Seo teaches an apparatus for estimating road geometry, wherein video frames are passed to a deep learning model to generate coordinates of a pair of points defining a bounding box of distant objects in image data (fig. 3 & fig. 4: S44). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seo in to the Nerayoff in view of Rishi invention in order to modify the method of bounding the vehicle in the frames with the vehicular bounding box and bounding the restricted road area in the frames with the road bounding box to use the deep learning model. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 4, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425